Citation Nr: 0806073	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-27 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1963. 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's bilateral hearing loss did not begin in 
service, manifest to a compensable degree within a year after 
service, and competent and credible evidence of a nexus 
between bilateral hearing loss and active military service is 
not of record. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (as an organic disease of the nervous system) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In sum, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

A current diagnosis of bilateral hearing loss is of record.  
A medical examination conducted by the VA in January 2005 
shows that the veteran currently has moderate to severe 
sensorineural hearing loss in his right ear and mild sloping 
moderate to severe sensorineural hearing loss in his left 
ear, hearing loss as defined by 38 C.F.R. § 3.385 (2007).  

The veteran contends that he has bilateral hearing loss due 
to his duty as a fire control technician and his 
participation in Operation Dominic, which involved the 
detonation of a nuclear test series, while in service.  He 
states that as a fire control technician he fired guns and 
was not given hearing protection of any kind.  He states that 
during his service he was ordered by the Captain of his ship 
to fire a gun and that his hearing has been affected ever 
since.  After service, the veteran states that he went to a 
university and then became a PGA Professional.  There does 
not appear to be any other exposure to loud noises outside of 
his service.  Given the aforementioned, the Board finds that 
the crux of this case rests upon whether there is competent 
and credible evidence of record showing that the veteran's 
bilateral hearing loss is in any way related to the events of 
his active military service.  

In this regard, a review of the veteran's service medical 
records show that on enlistment in June 1959 the veteran 
indicated that he had ear trouble.  The veteran does not 
elaborate on what kind of trouble he experienced, however the 
examiner checked the box indicating that the veteran's ears 
were normal.  In fact, there is no indication in the service 
medical records that the veteran experienced any problems 
with his hearing.  An audiometric test done in June 1961 
shows the veteran's hearing to be normal pursuant to 
38 C.F.R. § 3.385 (2007).  It is also noted that in June 1963 
whispered hearing test was 15/15.  Even when noting the 
unreliable results of whispered hearing tests, the service 
medical records still fail to show hearing loss.

The veteran's records do not show that his hearing loss 
occurred within one year of service.  The first records of 
hearing loss occur in September 1999, when the veteran 
received an audiogram.  The audiogram indicates moderate 
hearing frequency with sensorineural loss.  Thus, the first 
indication of hearing loss appears over 36 years after 
service.  

During his VA examination in January 2005, the veteran 
reiterated that he was exposed to excessive noise while in 
service as a fire control technician and that his hearing 
loss is related to ear infections incurred as a swimmer.  He 
stated that on his ship, he rescued pilots if their aircraft 
went down.  The examiner, after reviewing the veteran's 
claims file and assessing the veteran, stated that the 
veteran's hearing loss is less likely than not a result of 
military noise exposure.  

The veteran also provided letters from clinical audiologist 
R.S.  In 2004 and 2006, R.S. generally stated that the 
veteran's type of hearing loss is more often than not a 
direct result from in-service noise exposure.  

The record contains three medical opinions, which address 
whether the veteran's bilateral hearing loss is service 
related.  The question of whether the veteran's current 
diagnosis is otherwise related to active service, involves 
competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  It is the 
responsibility of the Board to weigh the evidence, and 
determine where to give credit and where to withhold the 
same, and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The Board finds that the VA examiner's opinion carries more 
weight in this case because he definitively states that there 
is no nexus between the current hearing loss and service.  
The opinion was based upon a complete review of the veteran's 
medical records and examination findings.  See generally 
Prejean v. West, 13 Vet. App. 444 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

Although the Board considers the private medical opinions to 
be competent medical evidence, the opinions are not 
probative.  The opinions from R.S. are vague and speculative.  
R.S. did not review the veteran's service medical records and 
claims file.  Even though R.S. states that the veteran's type 
of hearing loss is often related to prolonged noise exposure, 
the kind that he (the veteran) would have been exposed to in 
service, R.S. provides no rationale for his opinions.  In 
addition to the foregoing, the Board notes that in March 
2006, the RO asked the veteran to submit additional evidence 
and information to substantiate the private physician's 
opinions.  However, no response was received from the 
veteran, R.S., or the veteran's representative.  In Black v. 
Brown, 5 Vet. App. 177 (1993), the Court stated that the 
Board may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence.  It is also 
noted that the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471-473 (1993).  Thus, the Board finds that 
the January 2005 VA examiner's opinion is of more probative 
value, and as such, the evidence weighs against the veteran's 
claim in this regard.  

Finally, the Board is aware of the veteran's contentions that 
his bilateral hearing loss is related to his active military 
service; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In the absence of credible medical evidence linking 
the veteran's current diagnosis to service, the veteran's 
claim for service connection for bilateral hearing loss must 
be denied. 

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, a preponderance of the 
evidence weighs against the claim.  Thus, the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss is denied.  

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

As to the claim for service connection, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.  The RO provided a VCAA notice letter to the 
veteran in November 2004, prior to the initial adjudication 
of the claim.  The letter notified the veteran of what 
information and evidence must be submitted to substantiate a 
claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of November 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
and (5) (degree of disability and effective date), the 
veteran received a letter in March 2006 providing the 
evidence necessary to establish a disability rating and 
effective date for the disability.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and private medical 
records.  VA also provided the veteran with an examination in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


